Citation Nr: 0115152	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from May to June 
1945 and regular service in the Philippine Army from June 
1945 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied his claim for TDIU benefits.  The RO also declined to 
increase his evaluations for service-connected residuals of a 
gunshot wound to the left hand and service-connected 
residuals of a gunshot wound to the left forearm.  His notice 
of disagreement expressed a desire to appeal all three issues 
covered in the August 2000 rating decision.  However, when 
perfecting his appeal, he indicated a clear intent to proceed 
with the issue of TDIU only.  Thus, as TDIU is the only issue 
with respect to which an appeal has been perfected, it is the 
only issue now before the Board.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000).

In November 2000, he applied for an aid and attendance 
allowance.  Although an examination for the purpose of 
determining such eligibility was conducted in November 2000, 
the RO has not yet adjudicated that issue.  Thus, the matter 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are as 
follows:  residuals of a gunshot wound to the left hand with 
a scar, amputation of the index finger, and unfavorable 
ankylosis of the remaining four fingers, rated 60 percent 
disabled since 1969, and residuals of a gunshot wound to the 
left forearm with a healed scar, an injury to muscle group 
VIII involving metallic foreign bodies, metallic foreign 
bodies in the left radius and muscle group VII with left 
wrist limitation of motion, and injury to the digital 
branches of the left medial nerve, rated 30 percent disabled 
since 1969; these disabilities have a common etiology.

2.  The competent evidence of record shows that the veteran's 
service-connected disabilities have been essentially stable 
for many years, and that he is now prevented from engaging in 
substantially gainful employment consistent with his 
education and occupational experience due to age-related, 
nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §  1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By February 1950 rating decision, the RO granted service 
connection for left hand and amputation of the left index 
finger and for an injury to the left forearm; such 
disabilities were rated 40 percent and 10 percent disabling, 
respectively, from 1950.  

Currently, the veteran has a combined disability rating of 70 
percent.  He has been rated 60 percent disabled for service-
connected residuals of a gunshot wound to the left hand with 
a scar, amputation of the index finger, and unfavorable 
ankylosis of the remaining four digits since April 1969.  He 
has been rated 30 percent disabled for service connected 
residuals of a gunshot wound to the left forearm with a 
healed scar, an injury to muscle group VIII involving 
metallic foreign bodies and metallic foreign bodies in the 
left radius and muscle group VII with left wrist limitation 
of motion, and injury to the digital branches of the left 
medial nerve since April 1969.  

There are of record numerous statements, dating from 1972 and 
1973 to the effect that he could not be hired because of his 
physical defects, in cluding his left hand disability, and 
due to his age.  The record reflects that he was born in June 
1920.  

In February 1973, A. Escuro, M.D., indicated that the veteran 
could not work due to ankylosis of the left wrist and fingers 
and the amputated index finger.

In December 1973, he was hospitalized and diagnosed with 
hypertensive vascular disease and irritable colon syndrome.  

By decision in January 1979, the Board determined that the 
evidence as a whole did not show that the veteran was 
entitled to TDIU benefits.  That decision is final and may 
not be reversed or amended in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. § 3.105(a) 
(2000); see also 38 U.S.C.A. §§ 5108, 7105(c).  

In an October 1981 net worth and employment statement, he 
listed his occupation as farmer, and that he had not been 
employed since his left hand and forearm injury.  

A November 1981 medical certificate from a municipal health 
officer indicated that the veteran complained of chest pain, 
dyspnea, and dizziness.  Apparently, he had also suffered a 
"heart block" and myocardial infarction in 1979.  During 
the November 1981 consultation, his blood pressure was 
elevated (190/112), and the medical certificate indicated 
that he had hypertensive cardiovascular disease.  The 
municipal health officer opined that the veteran was 
unemployable due to his hypertensive cardiovascular disease 
as well as his left hand injury involving and amputated 
finger, unfavorable ankylosis of the other digits, and injury 
to the digital branches of the medial nerve.  

In May 1988, he was hospitalized for nodular hyperplasia of 
the prostate and urinary retention.  He was diagnosed with 
and treated for bladder outlet obstruction, secondary to an 
enlarged prostate.  In May and June 1990, he was hospitalized 
for treatment of pneumonitis.  

On February 1995 VA medical examination, the veteran 
complained of pain and numbness in the left hand and left 
hand limitation of use.  He also complained of headaches and 
dizziness.  The examiner described an amputated left index 
finger, a claw deformity of the left middle finger, and swan 
neck deformity of the left ring finger.  Further, there was 
tissue loss in the left forearm and arthritis in the left 
wrist and hand.  Metallic fragments were seen in X-ray 
studies of the left hand and forearm.  The examiner stated 
that the veteran had difficulty carrying, grasping, pushing 
and pulling, and performing fine manipulative action with the 
left hand.  

Hospital records from December 1997 indicate hospitalization 
following symptoms of blurred vision, otorrhea, dizziness, 
productive cough, anorexia, and abdominal pain.  He was 
diagnosed with uncontrolled hypertension, hypertensive 
arteriosclerotic cardiovascular disease, biventricular 
hypertrophy, a chronic urinary tract infection, and bladder 
outlet obstruction secondary to an enlarged prostate.  

April 1999 X-ray studies of the left hand revealed an 
amputated second metacarpal and phalanges with surrounding 
small metallic fragments and soft tissue swelling.  That 
month, it was suggested that he perform daily exercises with 
the left hand and use hot and cold compresses three times a 
day.

On April 2000 VA medical examination, the veteran voiced 
complaints regarding his left hand and wrist.  He also 
complained of multiple joint pain, blurred vision, and pain 
in the right upper extremity.  The examiner noted the 
amputated left index finger, claw deformity of the middle 
finger, swan neck deformity of the right finger of the left 
hand, and the veteran's inability to form a fist with the 
left hand.  Further, the examiner noted that the tip of the 
thumb could not approximate the finger, and the tips of the 
left fingers could not approximate the median transverse 
fold.  The examiner noted ankylosis and deformity of the 
third to fifth fingers.  She opined, following her 
examination of the veteran and review of the claims file, 
that "if not for [his] advancing age and other ailments[,] 
employability might be feasible, if he was younger with his 
S[ervice-]C[onnected] D[isabilities]."  That month, he was 
afforded a VA neurologic examination.  The examiner diagnosed 
an injury of the digital branches to the left median nerve.  

April 2000 X-ray studies of the left wrist revealed 
osteoporosis and traumatic arthritis in the carpometacarpal 
joints.  X-ray studies of the left hand revealed the 
amputated left index finger, metallic foreign bodies in the 
second and fourth metacarpals and adjacent palmar soft 
tissue, post-traumatic arthritis, and ankylosis and deformity 
of the third and fifth fingers.  

By October 2000 statement of the case, the RO explained that 
he was not entitled to TDIU as the major factors in his 
inability to secure or follow substantially gainful 
employment were his age and nonservice-connected 
disabilities.  The RO stated that "the service-connected 
disabilities, when considered apart from the nonservice-
connected conditions, are not the cause of unemployability."  

Law and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  For the above 
purposes, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  A 
finding of total disability is appropriate when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes initially that, while this claim was decided 
by the RO before enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), a remand to the RO for additional action is not now 
warranted as VA has already met its obligations to the 
appellant under that statute.  As set forth in more detail 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The RO arranged for 
comprehensive VA medical examination, obtained various 
medical records, issued a detailed statement of the case, and 
provided adequate notice to the veteran.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  Bernard v Brown, 4 Vet. App. 384 (1993).  

The medical evidence of record is clear that the veteran has 
for many years had significant difficulty making effective 
use of his left hand.  The index finger was amputated years 
ago, and the other digits remain unfavorably ankylosed.  He 
also has a severely damaged left forearm with limitation of 
motion of the wrist and partial median nerve injury.  The 
foregoing disability is service-connected and has been rated 
a combined 70 percent disabling since 1969.  Hence, he meets 
the § 4.16(a) threshold requirements.  

The Board notes that all medical descriptions of his left 
hand and forearm disability, including the presence of 
metallic fragments, have been stable and consistent for 
decades.  Moreover, while the record is unclear with respect 
to the level of his education, the veteran has indicated that 
he was farmer by occupation, and there is no evidence of 
record to the contrary.  What is clear is that over the years 
he has been denied certain employment at a variety of jobs 
due, at least in part, to his service-connected disabilities.  
However, the necessity of recent medical care or clinical 
treatment specific to his service-connected disabilities is 
not evident.  

Recently, however, the evidence reflects that the veteran has 
advanced to an age where he suffers from a number of very 
significant, debilitating nonservice-connected diseases.  He 
has had heart-related ailments since at least 1979 and has 
been diagnosed with cardiovascular and hypertensive disease 
along with various urinary and colon conditions and prostate 
disease.  

The examiner who conducted the April 2000 VA medical 
examination concluded rather unequivocally that the veteran 
was primarily unable to secure substantial and gainful 
employment due to his age and nonservice-connected 
disabilities.  Following that examination and her review of 
the claims file, she opined that he might have been able to 
work if he were younger and not suffering from the "other 
[nonservice-connected] ailments."  

In contrast, is a November 1981 medical certificate 
reflecting an opinion that the veteran could not work due to 
hypertensive cardiovascular disease and left hand 
disabilities.  This 20-year old document does nothing but 
inform the undersigned of the obvious:  that the veteran is 
disabled due to a combination of service-connected and 
nonservice-connected disability.  His combined rating of 70 
percent since 1969 reflects VA's awareness of the actual 
severity of his service-connected disablement.  

In view of the above, TDIU benefits may not be granted.  The 
evidence is not at all in relative equipoise with respect to 
whether his service-connected disabilities are the cause of 
his unemployability.  VCAA (to be codified as amended at 
38 U.S.C. § 5107); Gilbert, supra.  The VA examiner opined 
recently that the veteran might be able to secure substantial 
and gainful employment if he were not age 80 and suffering 
from very significant, nonservice-connected disabilities.  
That opinion, based on a thorough medical examination and 
review of the file together with the fact that the record 
does not show evidence of recent medical care or treatment 
for any medical condition other than the veteran's multiple, 
rather significant, age-related degenerative disease 
processes, is deemed highly probative in this instance.  


ORDER

Entitlement to TDIU is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

